Riker Video Industries, Inc., appeals from an order of the Supreme Court, Suffolk County, dated June 30, 1971, which quashed portions of subpoenas issued to Impala Electronics, Inc., and Joseph Pistone and quashed two subpoenas in their entirety issued to Trim Electronics Corp., not a party herein. Impala and Pistone cross-appeal from so much of said order as denied the motion to quash the subpoenas issued to Impala and Pistone in their entirety. Order modified by adding a paragraph following the last decretal paragraph thereof as follows: “Provided, however, that the granting in part of the motion to quash the subpoenas is without prejudice to Riker Video’s applying to the trial court for any of the items quashed, upon a proper showing of materiality and relevance,” As so modified, order, insofar as appealed from, affirmed, with $20 costs assessed against defendant Riker Video. In the interests of justice, Riker Video should be permitted to apply to the trial court for any of the quashed items upon the conditions stated. Rabin, P. J., Hopkins, Martuseello, Latham and Shapiro, JJ., concur.